DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 2, 8, 15 and 21 have been canceled. Claims 1 and 14 have been amended. Claims 1, 3-7, 9-14, 16-20 and 22-23 are pending. 
For the purposes of compact prosecution, the applicant is requested to review and consider all of the art, in the official file wrapper.

Response to Arguments
Summary of the applicant’s remark (see pages 7-10): “Chow relies on optical network units ONUs attaching to a fiber backbone that run up and down a city street. These ONUs maintain high frequency, 30 GHz to 300 GHz, links to subscriber units. The present invention and Chow concern high frequency data links to homes. Chow provides a description of the operation of its ONUs. The ONUs include digital and electrical circuitry which is configured to condition the electrical signals, perform any frequency conversion and provide any desired digital signal processing.” “Thomas concerns a problem that arises in mobile cellular systems. Thomas is concerned with receiving a random access channel RACH preamble sent from a mobile unit. Relates to ways of transmitting the RACH preamble from user equipment UE 
Response: 
The applicant states that there are claimed features that are not taught by the applied references; and that there is hindsight reconstruction. However, to utilize hindsight, from the invention’s disclosure, to locate references to arrive at the claimed invention - implies that all of the features have been disclosed.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that the references are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker
In response to applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation is provided, in the office action, below.
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
In response to applicant's argument that the references may not be properly incorporated, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller
Regarding: “features that are not taught by the applied references: a system with transmit phased array antenna for transmitting information and receive phased array antenna; a set of power amplifiers, each power amplifier driving a different column of the transmit phased array antenna; an access system aggregation node communicating with the multiple fixed endpoint nodes.”
Each one of these features has been properly mapped, in the office action. The error in the mappings would need to be explicitly pointed out. E.g. how the applicant is mapping the feature to the disclosed invention, and how this interpretation is different, from, what the prior art discloses or suggests. 
Regarding: “features that are not taught by the applied references: an access system aggregation node communicating with the multiple fixed endpoint nodes”:
Chow teaches a wireless access system (FIG. 2A), the system comprising: endpoint nodes installed at a premises; each of these premises is shown like a house. It would have been obvious that any residential or commercial property may comprise a premises. Furthermore, a residential property may contain multiple apartments, condominiums or townhouses; and a commercial property may contain multiple businesses each having access to the Internet for personal or business reasons. Therefore, having “multiple endpoint nodes installed at a premises” would be a logical extension, and therefore obvious variant, of what is disclosed by Chow.
And furthermore, in response to the applicant’s remarks, the, e.g. FIG. 3, Optical network units ONUs 18, would become collocated, e.g. on a light pole facing the premises, therefore, forming a collocated, integrated, aggregated node. 
Regarding: “Chow relies on optical network units ONUs attaching to a fiber backbone that run up and down a city street. These ONUs maintain high frequency, 30 GHz to 300 GHz, links to subscriber units. The present invention and Chow concern high frequency data links to homes. Chow provides a description of the operation of its ONUs. The ONUs include digital and electrical circuitry which is configured to condition the electrical signals, perform any frequency conversion and provide any desired digital signal processing.” “Thomas concerns a problem that arises in mobile cellular systems. Thomas is concerned with receiving a random access channel RACH preamble sent from a mobile unit. Relates to ways of transmitting the RACH preamble from user equipment UE when using receive RF beamforming at the base station. Provides a mechanism that will allow a full beam steering gain to be obtained while providing omnidirectional coverage for receiving RACH preambles. UE may repeat the same RACH preamble at MB times out of a total of B times during which the base station listens on different orthogonal receive basis function beams, the basis function beam is a receive weight vector or beam, at each of those B times. The base station listens on the appropriate basis function beams, sum the received signal across all beams, and then run a preamble detection on the summed signal. Thomas is dealing with a problem that does not arise in the present invention and in the Chow system since both of these latter systems have fixed endpoint nodes, or subscriber units in the parlance of Chow. Thomas' problem is that its UE's are mobile and it is difficult to receive the RACH preamble when the UE can be randomly oriented with respect to the receiving antenna to their mobility.” “Silva concerns wireless local area networks. Innovation is using beam forming to create directed beams to client devices. Silva uses a power amplifier. Silva mentions the 802.11 standard, 2.4 GHz operation.” “Fujita, concerns a RADAR system, antenna array device, function of a lens, receives a beam.”
As seen above, Chow’s optical network units maintain high frequency, 30 GHz to 300 GHz, links to subscriber units. This is the same as the invention’s aggregation node communicating with the endpoint nodes. 
Thomas utilizes RF beamforming regarding mobile units. Fixed endpoint nodes, or subscriber units - would be a special case of mobile units. Furthermore, when the antennas for fixed endpoint nodes are initially installed, they would need to be calibrated, similar to the teachings of Thomas. Furthermore, during strong winds the antennas would move (become like mobile units), and need to be re-calibrated, similar to the teachings of Thomas.
Silva utilizes beam forming to create directed beams to client devices; utilizes a power amplifier; utilizes the 802.11 standard; and utilizes GHz operations.  The 802.11 standard is the technical word for the WiFi commercial terminology. Utilizing directed beams to provide WiFi to client devices, is the exact goal of the invention. E.g. see Figure 1A of the invention, below:

    PNG
    media_image1.png
    423
    730
    media_image1.png
    Greyscale

Silva utilizes directed beams to provide WiFi to client devices. The node that these WiFi client devices connect to is the Aggregation Node, and the directed beams, from the Aggregation Node, provide WiFi to client devices (e.g. EN 104-1;n, above). The difference that, the applicant has pointed out is that, the GHz operations, of the invention, are an order or two of magnitude higher in GHz operations, than, what is disclosed by Silva. However, the market forces to provide higher bandwidths by utilizing higher frequencies has been in the works, for many decades, if not longer. Increasing the frequency operations, in the GHz frequency range, would have been obvious, to a skilled artisan. And, as the applicant has pointed out, Silva has provided these teachings, a long time ago. Therefore, Silva utilizing directed beams to provide WiFi to client devices - the same as the invention - would have been known for a very long time.
Fujita, utilizes an antenna array device, utilizes the function of a lens, and receives a beam. This is the same as the invention. An antenna array device provides directed beams, 

As the applicant has pointed out, some of the prior art references, provide old and very well-known concepts. Therefore, these prior art references may be utilized as evidence, under the third step of Graham vs Deere analysis, resolving the level of ordinary skill in the art. If further fact finding determines that, fewer prior art references are needed, this would not constitute a new grounds of rejection, since the art and the portions relied upon, remains the same. 

The submitted information disclosure statements (IDS):

Maltsev (US 20150365908 A1)
[0040] FIG. 1. For example, system 100 includes one or more wireless communication nodes, e.g., including a node 101, and one or more mobile devices, e.g., including mobile devices 140 and 150. The wireless medium includes, for example, a radio channel, a cellular channel, an RF channel, a Wireless Fidelity WiFi channel, an IR channel, and the like. 
[0062] wireless access links 103 and/or 119 may include a wireless gigabit WiGig link. For example, wireless access links 103 and/or 119 may include a wireless beamformed link over the 60 GHZ frequency band.
antenna array 500. For example, antenna array 500 may perform the functionality of antenna array 108 FIG. 1, antenna array 310 FIG. 3, and antenna array 480 FIGS. 4C, 4D and 4E. 
[0193] antenna array 500 may be controlled, e.g., by BF processor 197 FIG. 1, to communicate a beamformed diversity communication utilizing a plurality of beams 552 directed to a plurality of users 550, e.g., including mobile devices 140 and 150 FIG. 1. In one example, antenna array 500 may be implemented as part of a base station BS, an access point AP, a node, and the like; and users 550 may include UE, e.g., mobile devices. 
[0194] number of users 550 which may be simultaneously served by antenna array 500 according to a MU-MIMO scheme may be based, for example, at least on channel qualities between antenna array 500 and each of the users 550, e.g., assuming that antenna array 500 has enough antenna elements to support a required number of spatial streams to be directed to the users 550. For example, the better the channel qualities, the more users may be served.
	As seen above, the disclosed invention is taught. 

HAREL (US 20150163004 A1)
ABSTRACT: A wireless communication system may include a plurality of N co-located Wi-Fi access points, each configured to communicate with at least one user equipment. The system may further include a beamformer coupled to each of the access points and coupled to at least one antenna array. The antenna array may include a plurality of antenna elements and may be configured to provide a plurality of M spatially uncorrelated beams for a coverage area of each of the N access points.

[0039] FIG. 3 is a schematic of a multi-beam access point with separated transmit and receive functions. As described above, since Wi-Fi employs a TDD protocol, the same frequency resources may be used for transmit and receive functions. Normally, this may not be a problem because a single isolated access point may never transmit and receive at the same time. However, in a multi-beam system as described, one access point may be transmitting while another is receiving. Transmitted signals from one AP may be coupled to the receiving circuits of another and create interference to the receiving AP. Such coupling may be due to inadequate isolation between transmit and receive circuits and signal return attenuation due to antenna mismatches.
This prior art references discloses Wi-Fi access points in conjunction with beamforming and Rotman Lens. The same as the invention. 

SANFORD (US 20150263424 A1)
ABSTRACT: Multi-directional antenna apparatuses, which may include phased array antennas and arrays of multiple antennas, and methods for operating these directional antennas. 
[0107] FIG. 15A illustrates an array of antennae operating as an AP.
[0141] Rotman-type lenses. 
[0169] FIG. 15A illustrates an array of antennae operating as an AP. in a wireless network 100, an AP 110 includes an array of directional antennae, comprising antennae 112, 114, and 116. Externally, antennae 112, 114, and 116 appear as one single AP 110 (e.g., use the same AP identifier). Horizontal beamwidths of antennae 112, 114, and 116 are 122, 124, and 126, respectively. Beamwidths 122, 124, and 126 are overlapping with each other and together these beamwidths create beamwidth 120 for AP 110. In this way, antennae 112, 114, and 116 together facilitate the coverage provided by AP 110 via beamwidth 120, thereby operating as a single AP 110. Beamwidths 122, 124, and 126 can be different from each other (e.g., antennae 112, 114, and 116 can have different radiation patterns). Antennae 112, 114, and 116 provide Multiple-Input Multiple-Output (MIMO) support (e.g., support for IEEE 802.11n standard) to AP 110.
	As seen above, phased array antennas, in conjunction with access point AP and WiFi, is taught; the same as the invention. 

Moving the case forward:

Advancing prosecution: further define the aggregation node with more structural elements (from FIG. 18) involving multi-user MIMO Wi-Fi chipsets, block-up Converts (BUCs), and Rotman lens etc. with their individual functions.
Interview, held on 08 February 2021, stated:
This is a follow up to the Applicant Initiated Interview of 1/25/2021. Inquired whether the attorney has heard back from their client.
The research, performed in the five related applications, as documented by prior art of record, shows that, all of the individual components, and subassemblies, in the disclosed invention, are known.
Therefore, the claims directed at any of the subassemblies, of the disclosed invention, would also include other embodiments, not disclosed in the invention. Any remarks that these embodiments would be enabled, because a person having ordinary skill in the art, prior to the effective filing date of the invention, would have known how to assemble the parts - would also, be a statement of obviousness, to combine the same parts.
Therefore, the complete disclosed invention, would need to be in the independent claims (e.g. as discussed during the previous interview).

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 07/20/2020 08/19/2020 11/05/2020 11/16/2020 12/01/2020 03/16/2021, are in compliance with the provisions of 37 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-7, 9-14, 16-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chow (US 20130230325 A1) in view of Thomas (US 20160119038 A1), Silva (US 20040224637 A1) and Fujita (US 20100073260 A1).

Claim 1. Chow teaches a wireless access system (FIG. 2A), the system comprising: 
a 
wherein the 
a set of 
low noise block-down converters using 
But not the crossed out features, above,
Chow teaches a wireless access system (FIG. 2A), the system comprising: endpoint nodes installed at a premises; each of these premises is shown like a house. It would have been obvious that any residential or commercial property may comprise a premises. Furthermore, a residential property may contain multiple apartments, condominiums or townhouses; and a commercial property may contain multiple businesses each having access to the Internet for personal or business reasons. Therefore, having “multiple endpoint nodes installed at a premises” would be a logical extension, and therefore obvious variant, of what is disclosed by Chow.
And furthermore, in response to the applicant’s remarks, the, e.g. FIG. 3, Optical network units ONUs 18, would become collocated, e.g. on a light pole facing the premises, therefore, forming a collocated, integrated, aggregated node. 

It would have been obvious to a person having ordinary skill in the art, prior to when the invention was effectively filed, to combine Thomas with Chow, the motivation is to extend the functionality of array antenna system of Chow with advanced phased array technologies (also see [0006] - [0008] of Thomas). 

However, Silva discloses a set of power amplifiers, each power amplifier driving a different column of the transmit phased array antenna ([0145] beam-forming networks 808 and 810, in conjunction with antenna array 302, form the multiple directed communication beams 214 FIGS. 2 and 3. A beam-forming network can be implemented as an active beam-former, [0146] FIGS. 8A and 8B, a beam-forming network 808 and 810 include multiple ports for connecting to antenna array 302 and additional ports for connecting to the multiple RF components 906, active components, power amplifiers may also be coupled to the multiple ports on the antenna array side of the beam-forming networks 808 and 810. Thus, antenna array 302 may be directly or indirectly coupled to the beam-forming networks 808 and 810).
It would have been obvious to a person having ordinary skill in the art, prior to when the invention was effectively filed, to combine Silva with Chow in view of Thomas, the motivation is to extend the beam-forming capabilities of Chow in view of Thomas with additional technologies e.g. as disclosed by Silva.
Chow in view of Thomas and Silva do not explicitly disclose the remaining crossed out features, above,
However, Fujita discloses low noise block-down converters using local oscillator signals generated by a synthesizer module for downconverting high frequency signals received by the receive phased array antenna (Fig. 1:11 VCO, 12, 25 MIXER, [0048] The transmitting block 10 has a voltage control oscillator (VCO) 11 for generating a high frequency signal in response to an instruction of the detecting unit 40, a first divider 12 for dividing electric power of the high local signal from the second portion of electric power, a second divider 13 for equally dividing the first portion of electric power into two to produce a first transmission signal and a second transmission signal having the same amplitude and the same phase, a transmission signal adjusting unit 14 for receiving the transmission signals having the same amplitude and the same phase from the divider 13 and independently amplifying the transmission signals, and a beam forming unit 80. [0056] In response to the first transmission signal amplified in the amplifier 14a, the Rotman lens 15 induces or produces high frequency waves, having the same amplitude and phase corresponding to the amplitude and phase of the first transmission signal, at the beam port BP1 due to magnetic coupling between the beam port BP1 and a feeding line of the amplifier 14a, and distributes electric power of the high frequency waves to the antenna ports AP through the wave-guiding channels having different lengths. Therefore, the lens 15 forms high frequency waves having first phase differences at the respective antenna ports AP. In response to the high frequency waves of the antenna ports AP, the array antenna 16 produces radiation signals at the respective antenna elements due to magnetic coupling between each antenna port and the corresponding antenna element, and forms a first beam of electromagnetic waves from the radiation signals).
It would have been obvious to a person having ordinary skill in the art, prior to when the invention was effectively filed, to combine Fujita with Chow in view of Thomas and Silva, the motivation is to extend the beam-forming capabilities of Chow in view of Thomas and Silva with additional technologies e.g. as disclosed by Fujita (e.g. see [0015] - [0016] of Fujita).


Claim 3. Chow in view of Thomas, Silva and Fujita teaches the wireless access system of claim 1, and the phased array antenna system produces multiple transmit and receive beams simultaneously ([0042] FIG. 1, baseband array processing there is a full transceiver transmitter/receiver Tx/Rx chain behind each antenna. In Thomas). 

Claim 4. Chow in view of Thomas, Silva and Fujita teaches the wireless access system of claim 1, and the phased array antenna system divides the area of coverage into four or more subsectors ([0071] access point has one 4.times.4 array in each sector, four total sectors, with vertical polarization. In Thomas). 

Claim 5. Chow in view of Thomas, Silva and Fujita teaches the wireless access system of claim 1, and the phased array antenna system comprises at least one phased array antenna that is steered in only one dimension ([0050] one-dimensional arrays. In Thomas). 

Claim 6. Chow in view of Thomas, Silva and Fujita teaches the wireless access system of claim 5, and the one dimensional phased array antenna produces multiple subsectors in an azimuth direction ([0055] beam is created for one dimension, azimuth. In Thomas). 

pancaked in a vertical direction leads to an azimuth direction). 

Claim 9. Chow in view of Thomas, Silva and Fujita teaches the wireless access system of claim 1, and the endpoint nodes and the aggregation node communicate in a spectral band (see parent claim, above);
But not explicitly in a spectral band of 30 GHz to 60 GHz.
Chow teaches ([0034] communication occurs at approximately 60 GHz, millimeter wave, in channels having about a seven GHz bandwidth. band 38.6-40.0 GHz is used for licensed high-speed microwave data links, and the 60 GHz band can be used for unlicensed short range data links) ([0019] FIG. 4, operating at 60 GHz. [0042] beam steering may be used at frequencies other than the 60 GHz illustrated. [0034] ONUs 18 communicate with the subscriber units 13 using an extremely high frequency EHF wireless signal. EHF band ranges from about 30 GHz to 300 GHz).
Exemplary rationales that support a conclusion of obviousness include:
Known Work in One Field of Endeavor May Prompt Variations of It for Use in Either the Same Field or a Different One Based on Design Incentives or Other Market Forces if the Variations Are Predictable to One of Ordinary Skill in the Art.
As seen above (60 GHz having seven GHz bandwidth; band 38.6-40.0 GHz; and 30 GHz to 300 GHz) are disclosed; the difference with (30 GHz to 60 GHz) is the upper frequency limit. 


Claim 10. Chow in view of Thomas, Silva and Fujita teaches the wireless access system of claim 1, and the phase array antenna system comprises an antenna array with a two dimensional arrangement of antenna apertures ([0053] two dimensional array with M antennas in each dimension, azimuth and elevation. In Thomas). 

Claim 11. Chow in view of Thomas, Silva and Fujita teaches the wireless access system of claim 10, and the two dimensional arrangement of antenna apertures comprises at least 5 columns of antenna apertures ([0053] two dimensional array with M antennas in each dimension, azimuth and elevation. In Thomas). 
Exemplary rationales that support a conclusion of obviousness include:
"Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success:
M antennas in each dimension, is disclosed by Thomas. M may be any integer. Therefore, M = 5; would have been Obvious to try.


Exemplary rationales that support a conclusion of obviousness include:
"Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success:
M antennas in each dimension, is disclosed by Thomas. M may be any integer. Therefore, M = 5; would have been Obvious to try. 

Claim 13. Chow in view of Thomas, Silva and Fujita teaches the wireless access system of claim 11, and the columns are driven by different ports of a phase control device ([0020] FIG. 3, RF beamforming with B RF beamformers and B baseband paths serving Q antennas. In Thomas) including a Rotman lens ([0145] beam-forming networks 808 and 810, in conjunction with antenna array 302, form the multiple directed communication beams 214 FIGS. 2 and 3. A beam-forming network can be implemented as a beam-former Rotman lens, [0146] FIGS. 8A and 8B, a beam-forming network 808 and 810 include multiple ports for connecting to antenna array 302 and additional ports for connecting to the multiple RF components 906, active components, power amplifier. In Silva).

Claim 14. Chow teaches a method for providing fixed wireless access (FIG. 2A), the method comprising: providing an area of coverage (FIG. 2A) with a 
But not the crossed out features, above,
Chow teaches a wireless access system (FIG. 2A), the system comprising: endpoint nodes installed at endpoint premises; each of these premises is shown like a house. It would have been obvious that, any residential or commercial property may comprise a premises. Furthermore, a residential property may contain multiple apartments, condominiums or 
Disclosed by Thomas: providing an area of coverage, different ones of multiple endpoint nodes ([0074] multiple arrays per sector, with each array having orthogonal polarizations, at the access point or multiple polarizations at the mobile device) with a phased array antenna system ([0059] FIG. 8. B=M.times.M array, M antennas in azimuth and M antennas in elevation, but any array of B antennas may be used. mobile device receives the training from each of the basis function beams and determines a phase, or a gain and phase. mobile device then sends the RACH preamble, phased by the respective value, .alpha..sub.b, during the time that the access point is listening on the respective dominant M.sub.B beams. The access point sums the signal received when it is listening on each of the basis function beams to create an aggregated RACH signal. The access point detects the presence of a RACH preamble from the aggregated RACH signal).
It would have been obvious to a person having ordinary skill in the art, prior to when the invention was effectively filed, to combine Thomas with Chow, the motivation is to extend the functionality of array antenna system of Chow with advanced phased array technologies (also see [0006] - [0008] of Thomas). 
Chow in view of Thomas do not explicitly disclose the remaining crossed out features, above,

It would have been obvious to a person having ordinary skill in the art, prior to when the invention was effectively filed, to combine Silva with Chow in view of Thomas, the motivation is to extend the beam-forming capabilities of Chow in view of Thomas with additional technologies e.g. as disclosed by Silva.
Chow in view of Thomas and Silva do not explicitly disclose the remaining crossed out features, above,
However, Fujita discloses low noise block-down converters using local oscillator signals generated by a synthesizer module for downconverting high frequency signals received by a receive phased array antenna of the phased array antenna system (Fig. 1:11 VCO, 12, 25 MIXER, [0048] The transmitting block 10 has a voltage control oscillator (VCO) 11 for generating a high frequency signal in response to an instruction of the detecting unit 40, a first divider 12 for dividing electric power of the high frequency signal into first and second portions and producing a local signal from the second portion of electric power, a second divider 13 for beam forming unit 80. [0056] In response to the first transmission signal amplified in the amplifier 14a, the Rotman lens 15 induces or produces high frequency waves, having the same amplitude and phase corresponding to the amplitude and phase of the first transmission signal, at the beam port BP1 due to magnetic coupling between the beam port BP1 and a feeding line of the amplifier 14a, and distributes electric power of the high frequency waves to the antenna ports AP through the wave-guiding channels having different lengths. Therefore, the lens 15 forms high frequency waves having first phase differences at the respective antenna ports AP. In response to the high frequency waves of the antenna ports AP, the array antenna 16 produces radiation signals at the respective antenna elements due to magnetic coupling between each antenna port and the corresponding antenna element, and forms a first beam of electromagnetic waves from the radiation signals).
It would have been obvious to a person having ordinary skill in the art, prior to when the invention was effectively filed, to combine Fujita with Chow in view of Thomas and Silva, the motivation is to extend the beam-forming capabilities of Chow in view of Thomas and Silva with additional technologies e.g. as disclosed by Fujita (e.g. see [0015] - [0016] of Fujita).
Therefore, the combination of Fujita with Chow in view of Thomas and Silva discloses the combination of the above features. 



Claim 17. Chow in view of Thomas, Silva and Fujita teaches the method of claim 14, and the phased array antenna system divides the area of coverage into four or more subsectors ([0071] access point has one 4.times.4 array in each sector, four total sectors, with vertical polarization. In Thomas). 

Claim 18. Chow in view of Thomas, Silva and Fujita teaches the method of claim 14, and the phased array antenna system comprises at least one one dimensional phased array antenna ([0050] one-dimensional arrays. In Thomas). 

Claim 19. Chow in view of Thomas, Silva and Fujita teaches the method of claim 18, and the one dimensional phased array antenna produces the multiple subsectors in an azimuth direction ([0055] beam is created for one dimension, azimuth. In Thomas). 

Claim 20. Chow in view of Thomas, Silva and Fujita teaches the method of claim 19, and the one dimensional phased array antenna is pancaked in a vertical direction ([0055] beam is created for one dimension, azimuth. In Thomas) (Examiner note: pancaked in a vertical direction leads to an azimuth direction). 

Claim 22. Chow in view of Thomas, Silva and Fujita teaches the wireless access system of claim 2, and a phase control device for feeding the at least one transmit phased array antenna via the set of power amplifiers provided at the output ports of the phase control device ([0145] beam-forming networks 808 and 810, in conjunction with antenna array 302, form the multiple directed communication beams 214 FIGS. 2 and 3. A beam-forming network can be implemented as a beam-former Rotman lens, [0146] FIGS. 8A and 8B, a beam-forming network 808 and 810 include multiple ports for connecting to antenna array 302 and additional ports for connecting to the multiple RF components 906, active components, power amplifiers. In Silva).

Claim 23. Chow in view of Thomas, Silva and Fujita teaches the wireless access system of claim 22, and the phase control device is a Rotman lens ([0145] beam-forming networks 808 and 810, in conjunction with antenna array 302, form the multiple directed communication beams 214 FIGS. 2 and 3. A beam-forming network can be implemented as a beam-former Rotman lens, [0146] FIGS. 8A and 8B, a beam-forming network 808 and 810 include multiple ports for connecting to antenna array 302 and additional ports for connecting to the multiple RF components 906, active components, power amplifiers. In Silva).

Conclusion
The prior art made of record is considered pertinent to applicant's claims, under obviousness analysis:


[0040] As shown in FIG. 1, in some demonstrative embodiments, system 100 may include one or more wireless communication devices capable of communicating content, data, information and/or signals via a wireless medium (WM). For example, system 100 may include one or more wireless communication nodes, e.g., including a node 101, and one or more mobile devices, e.g., including mobile devices 140 and 150. The wireless medium may include, for example, a radio channel, a cellular channel, an RF channel, a Wireless Fidelity (WiFi) channel, an IR channel, and the like. One or more elements of system 100 may optionally be capable of communicating over any suitable wired communication links.
[0062] In some demonstrative embodiments, wireless access links 103 and/or 119 may include a wireless gigabit (WiGig) link. For example, wireless access links 103 and/or 119 may include a wireless beamformed link over the 60 GHZ frequency band.
[0192] Reference is now made to FIGS. 5A and 5B, which schematically illustrate a coverage area of an antenna array 500, in accordance with some demonstrative embodiments. For example, antenna array 500 may perform the functionality of antenna array 108 (FIG. 1), antenna array 310 (FIG. 3), and/or antenna array 480 (FIGS. 4C, 4D and 4E). 
[0193] In some demonstrative embodiments, antenna array 500 may be controlled, e.g., by BF processor 197 (FIG. 1), to communicate a beamformed diversity communication utilizing a plurality of beams 552 directed to a plurality of users 550, e.g., including mobile devices 140 and/or 150 (FIG. 1). In one example, antenna array 500 may be implemented as part of a base station (BS), an access point (AP), a node, and the like; and/or users 550 may include UE, e.g., mobile devices. 


HAREL (US 20150163004 A1)
ABSTRACT: A wireless communication system may include a plurality of N co-located Wi-Fi access points, each configured to communicate with at least one user equipment. The system may further include a beamformer coupled to each of the access points and coupled to at least one antenna array. The antenna array may include a plurality of antenna elements and may be configured to provide a plurality of M spatially uncorrelated beams for a coverage area of each of the N access points.
[0027] The term "beamformer" as used herein refers to RF and/or digital circuitry that implements beamforming and includes combiners and phase shifters or delays and in some cases amplifiers and/or attenuators to adjust the weights of signals to or from each antenna in an antenna array. Digital beamformers may be implemented in digital circuitry such as a digital signal processor (DSP), field-programmable gate array (FPGA), microprocessors or the CPU of a computer to set the weights (phases and amplitudes) of the above signals. Various techniques may be used to implement beamforming including a Butler matrix, Blass Matrix and Rotman 
[0039] FIG. 3 is a schematic of a multi-beam access point with separated transmit and receive functions. As described above, since Wi-Fi employs a TDD protocol, the same frequency resources may be used for transmit and receive functions. Normally, this may not be a problem because a single isolated access point may never transmit and receive at the same time. However, in a multi-beam system as described, one access point may be transmitting while another is receiving. Transmitted signals from one AP may be coupled to the receiving circuits of another and create interference to the receiving AP. Such coupling may be due to inadequate isolation between transmit and receive circuits and signal return attenuation due to antenna mismatches.

SANFORD (US 20150263424 A1)
ABSTRACT: Multi-directional antenna apparatuses, which may include phased array antennas and/or arrays of multiple antennas, and methods for operating these directional antennas. In particular, described herein are apparatuses configured to operate as an access point (AP) for communicating with one or more station devices by assigning a particular directional beam to each access point, and communicating with each station device using the assigned directional beam at least part of the time. Methods and apparatuses configured to optimize the assignment of one or more directional beam and for communicating between different station devices using assigned directional beams are described. Also described are methods of connecting a radio device to an antenna by connecting a USB connector on the radio device to a 
[0107] FIG. 15A illustrates an exemplary array of antennae operating as an AP.
[0141] A principle advantage, and distinction, between the lacunated lenses described herein and traditional Rotman-type lenses is the sizing. For a particular band of frequencies, the lacunated lenses described herein may be made substantially smaller than Rotman lenses. For example, a typical Rotman lens may require a roughly 12.times.12 cm lens when operating in the RF frequency range (e.g., 2 GHz to 30 GHz). A lacunated lens as described herein may have comparable or superior performance at a fraction of this size. For example, the lacunated lens shown in FIGS. 4A-4C and other examples may be about 5 cm.times.6 cm or smaller. Without intending to be bound by a particular theory of operation, this may be a result of the increased path lengths resulting from the holes through the body of the lens in the lacunated lenses described herein, as mentioned above.
[0169] FIG. 15A illustrates an exemplary array of antennae operating as an AP, in accordance with one embodiment. In this example, in a wireless network 100, an AP 110 includes an array of directional antennae, comprising antennae 112, 114, and 116. Externally, antennae 112, 114, and 116 appear as one single AP 110 (e.g., use the same AP identifier). Horizontal beamwidths of antennae 112, 114, and 116 are 122, 124, and 126, respectively. Beamwidths 122, 124, and 126 are overlapping with each other and together these beamwidths create beamwidth 120 for AP 110. In this way, antennae 112, 114, and 116 together facilitate the coverage provided by AP 110 via beamwidth 120, thereby operating as a single AP 110. Beamwidths 122, 124, and 126 can be different from each other (e.g., antennae 112, 114, and 116 can have different radiation 

Fujita (US 20100073260 A1)
[0048] The transmitting block 10 has a voltage control oscillator (VCO) 11 for generating a high frequency signal in response to an instruction of the detecting unit 40, a first divider 12 for dividing electric power of the high frequency signal into first and second portions and producing a local signal from the second portion of electric power, a second divider 13 for equally dividing the first portion of electric power into two to produce a first transmission signal and a second transmission signal having the same amplitude and the same phase, a transmission signal adjusting unit 14 for receiving the transmission signals having the same amplitude and the same phase from the divider 13 and independently amplifying the transmission signals, and a beam forming unit 80.
[0056] In response to the first transmission signal amplified in the amplifier 14a, the Rotman lens 15 induces or produces high frequency waves, having the same amplitude and phase corresponding to the amplitude and phase of the first transmission signal, at the beam port BP1 due to magnetic coupling between the beam port BP1 and a feeding line of the amplifier 14a, and distributes electric power of the high frequency waves to the antenna ports AP through the wave-guiding channels having different lengths. Therefore, the lens 15 forms high frequency waves having first phase differences at the respective antenna ports AP. In response to the high frequency waves of the antenna ports AP, the array antenna 16 produces radiation signals at the respective antenna elements due to magnetic coupling between each antenna port and the 
[0060] In case of the reception of the first and second transmission signals having the same phase in the Rotman lens 15, the lens 15 combines the high frequency waves produced from the first transmission signal with the high frequency waves produced from the second transmission signal at each antenna port AP. In response to the high frequency waves combined in the antenna elements, the array antenna 16 forms a particular beam on the antenna surface AN1 and radiates this beam from the antenna surface AN1 in a particular direction (or particular angle to the antenna surface ANT). The particular beam has a first portion of electromagnetic waves and a second portion of electromagnetic waves. The first portion of waves has the first phase differences on the antenna surface AN1 and electric power corresponding to electric power of the high frequency waves produced from the first transmission signal. The second portion of waves has the second phase differences on the antenna surface AN1 and electric power corresponding to electric power of the high frequency waves produced from the second transmission signal.

Hines (US 20020132642 A1)
[0058] The operation of the fourth embodiment will now be described. Because all arrays behave similarly, only the operation of the first antenna array 401 feeding carrier 1 to the Rotman lens 26 will be described. The first array 401 distributes the carrier 1 signal, received at its input 8, among the paths 10. Optionally, the phase shifter 12 of a given path 10 controls the phase of the distributed signal, and also optionally, the amplifier 14 amplifies that distributed 

Subramanian (US 20150365155 A1)
[0055] The exemplary methods and apparatuses discussed infra are applicable to any of a variety of wireless device-to-device communications systems, such as for example, a wireless device-to-device communication system based on FlashLinQ, WiMedia, Bluetooth, ZigBee, or Wi-Fi based on the IEEE 802.11 standard. To simplify the discussion, the exemplary methods and apparatus are discussed within the context of LTE. However, one of ordinary skill in the art would understand that the exemplary methods and apparatuses are applicable more generally to a variety of other wireless device-to-device communication systems.
[0058] A mmW communication system may operate at very high frequency bands (e.g., 10 GHz to 300 GHz). Such high carrier frequencies allow for the use of large bandwidth. For example, a 60 GHz mmW wireless network provides large bandwidth at approximately a 60 GHz frequency band and has the ability to support a very high data rate (e.g., up to 6.7 Gbps). The very high frequency bands may be used for backhaul communications or for network access (e.g., UEs accessing a network), for example. In an aspect, applications supported by the mmW system may include uncompressed video streaming, sync-n-go file transfer, video games, and projections to wireless displays, for example. 
[0059] A mmW system may operate with the help of a number of antennas and beamforming to overcome a channel having low gain. For example, heavy attenuation at high carrier Beamforming may be implemented via an array of directional antennas (e.g., phased arrays) used to beamform a high frequency signal in a particular direction to receiving devices, and therefore, extend the range of the signal. While the mmW system may operate in a stand-alone fashion, the mmW system may be implemented in conjunction with more established but lower frequency (and lower bandwidth) systems, such as LTE. 
[0060] In an aspect, mmW-capable connection points (CPs) (network access points for mmW-capable devices) may be mounted on light poles, building sides, and/or collocated with metro cells. A mmW link may be formed by beamforming along a line of sight (LOS) or dominant reflected paths around obstacles. A challenge of a mmW-capable device is to find an appropriate LOS or reflected path for beamforming.
[0062] In FIG. 8B, diagram 830 illustrates a deployment where the LTE system and the mmW system are collocated. As shown in FIG. 8B, a UE 832 is capable of communicating signals via the LTE system and the mmW system. In an aspect, a base station 834 may be an LTE eNB capable of communicating signals via the LTE system and the mmW system. As such, the base station 834 may be referred to as a LTE+mmW eNB. In another aspect, the base station 834 may be a mmW CP capable of communicating signals via the LTE system and the mmW system. As such, the base station 834 may be referred to as a LTE+mmW CP. The UE 832 may 
[0071] FIG. 11A is a diagram 1100 illustrating an example of using external timing/frequency information for transmitting a signal. Referring to FIG. 11A, a CP (e g, mmW CP) 1104 may obtain a coarse level of timing information and/or carrier frequency correction from an external source 1102, such as an LTE source, a Global Positioning System (GPS) source, or other type of source. A UE 1106 may also obtain a similar level of timing information and/or carrier frequency correction from the external source 1102. With the availability of the coarse timing, the CP 1104 may transmit periodic beacon signals (or "beacons") 1108 that are capable of being detected by the UE 1106 even in the presence of a coarse timing granularity having a timing ambiguity.

Proctor (US 20050254442 A1)
[0027] In accordance with some protocols, such as 802.16, the subscriber terminal 232 may periodically receive an OFDMA Power Control Information Element containing an 8-bit quantized signed value indicating a change in power level in 0.25 dB increments as will be appreciated. Because of the likelihood of power control associated with the subscriber terminal 232, the automatic gain control setting of the repeater 210 needs to be held to as constant a level as possible. Any gain provided to the "input" antenna of the repeater 210 needs to be passed through to the power amplifier in a consistent manner. In order to prevent saturation of the power amplifier, coarse corrections, such as corrections in 10 dB steps, or the like, could be made on a periodic basis to reestablish an acceptable power baseline. Adjustment in this 

Jose (US 20040223476 A1)
[0053] Antenna array 208 may be implemented as a phased array of antennas generally. Beamformer 612, in conjunction with antenna array 208, forms multiple beams such as communication beams 202 (of FIGS. 2 and 3). Beamformer 612 may be implemented as an active or passive beamformer. Examples of such active and passive beamformers include a tuned vector modulator (multiplier), a Butler matrix, a Rotman or other lens, a canonical beamformer, a lumped-element beamformer with static or variable inductors and capacitors, and so forth. Alternatively, communication beams may be formed using full adaptive beamforming.
[0054] Generally, beamformer 612 may include multiple ports for connecting to antenna array 208 and multiple ports for connecting to the multiple RF parts 610. One or more active 

THOMAS (US 20160119038 A1)
[0050] Embodiments of the invention provide an approach for the mobile device to transmit a RACH preamble to an access point with a single RF array or a pair of RF arrays (e.g., with orthogonal polarization as illustrated in FIG. 4). Some of the possible transmitter (Tx) and receiver (Rx) configurations are depicted in FIGS. 2-4, but the following description will concentrate on the access point Rx having the configuration shown in FIG. 2 and FIG. 4 with a single Rx weight vector per array in each sector. For illustration purposes, it is assumed that the Rx array is an M.times.M array (M.sup.2 total antennas) where the array has a uniform spacing of antennas in each dimension (e.g., 0.5 wavelength spacing). However, embodiments of the invention can also easily be applied to one-dimensional arrays and arbitrary 2D arrays as well.
[0053] Embodiments consider two types of basis function beams for use. The first option is using highly-directional beams where it is likely that the mobile device would only see a few dominant basis function beams (i.e., M.sub.B is small). The second option is using near-omni-directional basis function beams where the mobile device will likely see each beam as being equally good. For a two dimensional array with M antennas in each dimension (e.g., azimuth and elevation), highly-directional basis function beams are first chosen for each dimension, and then the set of overall basis function beams is formed as the Kronecker combination of the basis function beams for the azimuth and elevation dimensions.
B=M.times.M array (M antennas in azimuth and M antennas in elevation) is assumed but any array of B antennas may be used.

Deenoo (US 20160192433 A1)
[0004] A mmW Hotpot (mmH) architecture may be driven by the need for small cells and the use of mmW carrier frequencies. The mmH architecture may include small mmW base stations overlaid on a cellular network. The mmW base stations may be denser than the traditional macro eNBs. The mmW base stations may use mmW MESH networks as backhaul to the macro eNBs (or other wired/wireless aggregation points). Phased array antennas may be used to provide backhaul links. Limited available transmit (TX) power and a low interference environment of phased array antennas may enable a flexible backhaul architecture. The phased array antennas may create narrow steerable beams. The narrow steerable beams may provide backhaul links that may be easier to deploy than adding new wired backhaul links. Because the beams are narrow and steerable, the beams may provide an adaptable MESH backhaul with pseudo-wired low interference connections between backhaul links.
[0040] The base station 114b in FIG. 1A may b, a wireless router, Home Node B, Home eNode B, or access point, for example, and may utilize any suitable RAT for facilitating wireless connectivity in a localized area, such as a place of business, a home, a vehicle, a campus, and the like. In one embodiment, the base station 114b and the WTRUs 102c, 102d may implement a radio technology such as IEEE 802.11 to establish a wireless local area network (WLAN). In an embodiment, the base station 114b and the WTRUs 102c, 102d may implement a radio base station 114b may have a direct connection to the Internet 110. Thus, the base station 114b may not be required to access the Internet 110 via the core network 106/107/109.
[0082] Based on frequencies used in the small-cell layer, the wideband radio implementations may not be able to cover the required bands with a single radio (for example bands below 3 GHz in the macro-cell layer and mmW frequency bands such as 28 GHz, 38 GHz, 60 GHz, in the small-cell layer). Multiple baseband and RE chains may be operated simultaneously. The dual-connectivity model may put stress on battery power restricted UEs. DRX management may be disclosed that may exploit the UE's simultaneous connectivity to macro cell layer and the small-cell layer.

Kesselman (US 20090232103 A1)
[0014] A mmwave communication link imposes more challenges in terms of link budget than those at lower frequencies (e.g. 2.4 GHz and 5 GHz bands) because of its inherent isolation due to both oxygen absorption, which attenuates the signal over long range, and its short wavelength, which provides high attenuation through obstructions such as walls and ceilings. In many cases, it is preferable to employ directional antennas for high-speed point-to-point data transmission. Devices performing directional transmissions can achieve higher range (mitigation for the link budget issue), as well as better aggregated throughput and spatial reuse, whereas certain pairs of devices separated in space can communicate simultaneously. A directional antenna pattern covering a wide range of angles to give omni-directional coverage is usually employed to aid in neighbor discovery and beam-steering decisions. Furthermore, the antennae supported by devices can be of several types: Non-Trainable Antenna, Sectorized Antenna or Phased Array Antenna.

Goldberg (US 20060093055 A1)
[0027] In conventional wireless communication systems, the transmission and receive antenna patterns are at most set up to provide maximum power transmission and reception between the transmitter and receiver. In its simplest form, the present invention uses multiple antenna beam forming elements at the transmitter and receiver. Reflectors may be placed behind the elements to direct the overall antenna pattern in a general direction. The antennas used by the present invention have the ability to beam form either or both the transmitter and receiver arrays. The present invention exploits the availability of beam steering in both the azimuth and elevation aspects. It further exploits the availability of beam forming at both the transmitter and receiver when available.
[0036] FIG. 7 shows an antenna system 700 including a Shelton-Butler matrix 705 feeding a circular array 710, thus forming a 4-port Shelton-Butler matrix fed circular array. The ports 715 shown on top connect to the antennas of the circular array 710. The ports 720 on the bottom are mode ports. The Shelton-Butler matrix 705 includes a plurality of hybrids and fixed phase shifters which can be line-lengths. The antenna system 700 forms multiple but isolated orthogonal omni-directional pancake shaped radiation patterns. The antenna system 700 forms a plurality of available orthogonal omni-directional modes. The orthogonality preserves the full 

Chiang (US 20060114158 A1)
[0007] Conventional wireless communication systems estimate DOA in the context of azimuth only, such as with Butler matrix implementations as disclosed by Mazur. The prior art does not take into account beamforming differing in three-dimensional space. There is no resolution in the elevation domain in conventional wireless communication systems. The beam must therefore be of such a width in elevation that it adequately intersects with the target's antenna pattern.
[0033] FIG. 5 shows an exemplary antenna system 500 including two azimuth boards 305A and 305B, which feed two identical circular antenna arrays 310A and 310B in accordance with a preferred embodiment of the present invention. The circular antenna arrays 310A and 310B are spaced apart by a distance d. The antenna system 500 forms multiple but isolated orthogonal omni-directional pancake shaped radiation patterns at the mode points 505.

Chiang (US 20040027304 A1)
[0055] It should also be noted that in the FIG. 9 embodiment the ground plane 260 is pentagonal in shape. In another embodiment, the ground plane can be circular. In one directivity in the azimuth direction. Adding more gratings causes further reductions in the RF energy in the elevation direction. Note that the beam pattern produced by the antenna array 258 includes five individual and highly directive lobes when each of the passive elements 200 is placed in the directive state. When two adjacent passive elements 200 are placed in a directive state, the highly directive lobe is formed in a direction between the two directive elements, due to the addition of the energy of each lobe. When all passive elements 200 are placed in a directive state simultaneously, an omni-directional pancake pattern (i.e., relatively close to the plane of the ground plane 260) is created.

Li (US 20130223251 A1)
[0083] Throughout the disclosure, a beam can be referred as a projection or propagating stream of energy radiation. Beamforming can by performed by applying adjustment of phase shifter and other factors to concentrate radiated energy in certain directions to transmit or receive signals. The concentrated radiation is called a spatial beam. By changing the phase shifts applied (e.g., at phase shifters 318 or 364), different spatial beams can be formed. The beam may have an identifier to uniquely identify the beam among other beams that can be formed. The beams can be wide beams or narrow beams. The beam can be of any shape, e.g., a pencil-like beam, a cone-like beam, a beam with an irregular shape with uneven amplitude in three dimensions, etc. The beams can be for data communications or for control channel 
Figure 4 shows various sectors. 

Dent (US 5832389 A)
The use of scanning phased array antennas in cellular communications systems has been proposed. For example, Stapleton, et al., A Cellular Base Phased Array Antenna System, Proceedings of the 93rd IEEE VTC, pp. 93-96 describe a circular array of monopole radiating elements to provide 360 degree scanning capability. Stapleton's antenna is designed such that each radiating element has the potential of transmitting on every channel allocated to the cell.
The first antenna may receive signals having a first polarization and the second antenna may receive signals having a second polarization allowing the diversity combiner to combine the common receive channel by polarization diversity combination. Furthermore, the first polarization may be right-hand-circular polarization and the second polarization may be left-hand-circular polarization. Accordingly, each antenna may be implemented as an array of patch antenna elements on an elongate substrate.
By using antennas comprising arrays of patch antenna elements 224 as illustrated in FIGS. 8, 9, 10, and 11, the antennas can transmit as well as receive. By transmitting on a polarization opposite that used to receive, polarization isolation can be used to accommodate both transmission and reception. For example, the first antenna 322a and third antenna 322c define first and third transmit coverage areas which can be the same as the respective receive coverage areas, and the second antenna 322b defines a second transmit coverage area that can 

Jain (US 9154217 B1)
Signals from satellite 110 are received at antenna 120 and signals to satellite 110 are sent from antenna 120. In order to communicate with satellite 110 using low power, antenna 120 may be high-gain. Antenna 120 may be any type of suitable antenna such as a dish antenna or other reflector-based antenna, mechanically steered patch array antennas, phased array antennas, and so on. SATCOM ODU 130 may be co-located with antenna 120 to reduce the electrical losses proportional to the length of transmission lines connecting SATCOM ODU 130 to antenna 120.

Adkins (US 20100127801 A1)
[0004] The microwave portion of the spectrum, usually defined as extending from roughly 300 MHz to about 300 GHz, is used for wireless signals among various devices such as, for example, cellular telephones, personal digital assistants (PDAs), WiFi devices, and navigational systems.


[0039] One approach is therefore to allow the gateway AP to associate with a station and communicate with that station concurrently over separate and independent paths or bands. For example, the gateway AP may communicate directly with a station over a long-range Wi-Fi link (e.g., 2G band link or sub-1G band link) to transmit certain types of traffic (e.g., beacon signals, low-throughput traffic). The gateway AP may also communicate with the station indirectly via at least one wireless relay (e.g., relay AP) and over at least one short-range Wi-Fi link (e.g., 5G band link) to transmit other types of traffic (e.g., higher throughput traffic, low latency traffic). This approach may provide both the appropriate throughput and coverage that is desired for a particular situation. However, the beacon signals that are typically transmitted or broadcast to the station are transmitted directly over the long-range radio link and are not relayed over the relay APs. Thus, the transmission of beacon signals is retained by the gateway AP to reduce the burden on the relay APs. Other functions of the gateway AP are extended to the relay APs.

Zendle (US 6757268 B1)
1:40-47 Point-to-point broadband technology is also well known. Above 18 Gigahertz (millimeter microwave frequencies), and especially in the 37 Gigahertz or "GHz" to 40 GHz range (typically referred to as "38 GHz"), point-to-point broadband wireless systems are in use. When such broadband wireless links are engineered properly, their performance is functionally equivalent to that of fiber optic telecommunications.
subscriber radio unit operating on a millimeter microwave band frequency corresponding to a cell sector in which said subscriber resides. At least one of the subscribers has a plurality of associated customer premise equipment and includes means for performing statistical multiplexing among the plurality of customer premise equipment the subscriber radio unit. The network includes a plurality hub sites which are interconnected by a Sonet based back bone. The hub sites include a plurality of hub site radio units which operate on a selectable frequency with at least one radio unit corresponding to a cell sector. The hub sites further include means for dynamically allocating communication bandwidth among a plurality of subscribers within each said cell sector. The network preferably includes a plurality of value added service nodes which are coupled to the backbone and are accessible to subscribers through the hub sites and backbone. The network further includes a central operations node which is connected to each of said hub sites by a control network and provides remote access and control of the hub sites as well as remote control subscriber access to the value added service nodes.

Uchikawa (US 5870665 A)
ABSTRACT: In order that communication may be performed independently of indoors or outdoors, in this mobile satellite communication terminal, when it is used indoors, the indoor terminal transmitting and receiving a signal in the ground radio channel is connected to the repeater terminal installed at a position from which the satellite can be seen by the ground repeater terminal communicates with the satellite by using the satellite channel. On the other hand, when it is used outdoors, the outdoor terminal is constituted by mounting the outdoor unit for the satellite channel consisting of the antenna for the satellite channel and the radio frequency section instead of the indoor unit consisting of the antenna for the ground radio channel and the radio frequency section of the indoor terminal.
FIG. 2 shows a system diagram of the mobile satellite communication terminal of the present invention.

Proctor (US 20050254442 A1)
[0003] Several emerging protocols and/or specifications for wireless local area networks, commonly referred to as WLANs, or wireless metropolitan area networks known as WMANs, are becoming popular including protocols such as 802.11, 802.16d/e, and related protocols also known by names such as "WiFi" or "WiMAX", time division synchronization code division multiple access (TDS-CDMA), Personal Handy-phone Systems (PHS), and the like. Many of these protocols, such as PHS for example, are gaining popularity as a low cost alternative for providing network access in a WMAN, or cellular-like infrastructure.
[0004] While the specifications of products using the above standard wireless protocols commonly indicate certain data rates and coverage ranges, these performance levels are often challenging to realize. Performance shortcomings between actual and specified performance levels can have many causes including attenuation of the radiation paths of RF signals, which for 802.16d/e is typically associated with a 10 MHz channel in the 2.3 to 2.4 GHz licensed band although 802.16 can support transmission frequencies up to 66 GHz. Of particular interest, due 
[0005] Problems arise in that structures such as buildings where wireless network support is desired may have floor plans including obstructing wall placements and the like, and may have construction based on materials capable of attenuating RF signals, all of which may prevent adequate coverage. Still further, data rates of devices operating using the above standard wireless protocols depend heavily on signal strength. As distances in the area of coverage increase, wireless system performance typically decreases. Lastly, the structure of the protocols themselves may affect the operational range.
[0012] FIG. 2 is a diagram illustrating an exemplary non-frequency translating repeater environment including a subscriber side and a base station side.
[0031] It should be noted that in accordance with 802.11 TDD repeating, the presence of a packet on one of the two antennas is detected and the direction of amplification is dynamically changed. Other techniques for TDD amplification such as TDD remote amplifiers can clip the beginning of a packet due to the amplifier being disabled prior to detection of the presence of the wave form. If the preamble of the waveform is not clipped, 802.11 TDD repeaters may be cascaded in series for deeper in-building penetration. While cascading and associated detection techniques work well for 802.11 systems, some form of uplink/downlink synchronization must be employed where multiple subscribers may be transmitting. Multiple subscribers may confuse the repeater 210 if more system information is not used.

Chow (US 20130230325 A1)

[0019] FIG. 4 is a more detailed exemplary embodiment of FIG. 3, operating at 60 GHz.
[0020] FIG. 5 is an even more detailed exemplary embodiment of FIG. 3, with particular exemplary optical/electrical components illustrated.
[0037] FIG. 3 illustrates an exemplary ONU 18 (also sometimes referred to herein as a street node 18), wireless link 32, and the subscriber hardware 34, collectively subscriber module 35. The subscriber hardware 34 may include the subscriber antenna 22, a wireless transceiver 36, and an in-home network router 38. The wireless transceiver 36 may be connected to the in-home network router 38 through an appropriate conventional electrical interface 41. In an exemplary embodiment, the wireless transceiver 36 is a mm-wave wireless transceiver. It should be appreciated that once signals reach the in-home network router 38, the signals may be retransmitted over wires such as CATS or CAT6 wires, wirelessly such as through a WIFI, BLUETOOTH or other system as is well understood so that computers, televisions, and other appliances may be used as desired.
[0041] FIG. 5 provides a more detailed version of an exemplary subscriber module, and in particular illustrates subscriber module 55. In subscriber module 55, the ONU 18 includes an electrical/optical converter 40A, which is formed from a photodiode (PD) 64 to convert optical downlink signals to electrical downlink signals and a laser diode (LD) 66 to convert electrical uplink signals to optical uplink signals. The digital circuitry 42 specifically includes a baseband DSP 56. The wireless transceiver 44 more specifically includes a 60 GHz frequency up-converter 58A to convert the electrical downlink signals from the baseband DSP 56 to approximately 60 convert the EHF uplink signal to a baseband electrical uplink signal. Likewise, the subscriber hardware 34A includes a frequency up-converter 60A and a frequency down-converter 60B to convert uplink and downlink signals respectively. The subscriber hardware 34A further includes a baseband DSP 62 for further manipulation of uplink and downlink signals. In an exemplary embodiment, the antenna 20 may be a patch antenna array.
[0063] Many modifications and other embodiments of the embodiments set forth herein will come to mind to one skilled in the art to which the embodiments pertain having the benefit of the teachings presented in the foregoing descriptions and the associated drawings. For example, the antenna arrangements may include any type of antenna desired, including but not limited to dipole, monopole, and slot antennas. The distributed antenna systems or integrated fiber-wireless systems that employ the antenna arrangements disclosed herein could include any type or number of communications mediums, including but not limited to electrical conductors, optical fiber, and air (i.e., wireless transmission). The distributed antenna systems may distribute and the antenna arrangements disclosed herein may be configured to transmit and receive any type of communications signals, including but not limited to RF communications signals and digital data communications signals, examples of which are described in U.S. patent application Ser. No. 12/892,424 entitled "Providing Digital Data Services in Optical Fiber-based Distributed Radio Frequency (RF) Communications Systems, And Related Components and Methods," incorporated herein by reference in its entirety. Multiplexing, such as WDM and/or FDM, may be employed in any of the distributed antenna 

Applicant's amendment necessitated the new ground(s) of rejection, if any, presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOOMAN HOUSHMAND whose telephone number is (571)270-1817.  The examiner can normally be reached on Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.H/Examiner, Art Unit 2465

/ALPUS HSU/Primary Examiner, Art Unit 2465